This case is before us again on mandate from the Supreme Court (235 S.W. 188), directing us to pass on appellant's assignment of error challenging the verdict of the jury as being excessive. Former opinion, T.  N. O. v. Harrington, 209 S.W. 685.
Appellant's fourteenth assignment of error raising this issue is as follows:
"The answer of the jury to question No. 9 is unsupported by the evidence, and is contrary thereto, and the evidence is insufficient to support same, and shows that the jury was controlled by bias, passion, prejudice, or some other improper motive or influence, rather than the evidence in the case, and the charge of the court, in that the jury found that plaintiffs had been damaged in the sum of $35,000, and the evidence is that the deceased at the time of his death was about 31 years old, and had been working for and was at the time earning $14 per week, and had been working for the same concern some several years; that he was of sober and industrious disposition. There was no evidence of any special qualifications on his part that would tend to show any particular good prospect of his ever being other than what he was at the time of his death, or earning more than what he was then earning, and the finding of the jury as damages is so excessive in amount as to show that some improper motive or influence guided them in arriving at the amount to be fixed as damages."
The following statement made by appellant fairly reflects the record:
"That she was the wife of Claude Harrington, deceased; Claude Harrington was 31 years of age, in good health, had worked at the Bancroft Warehouse, had been engaged in that business four or five years, had steady employment, and received a salary of $14 per week; supported his family on his salary. The family consisted of four girls and his wife; the oldest one, Ruby, is 9 years old; the next one, Violet, is 7 years old; the next one, Rosalie, is 5 years old; the next one, Edna May, is 3 years old; deceased had a father, but does not know where he is. Claude Harrington was sober in his habits, was industrious."
As stated in the assignment, the verdict was for $35,000, which was divided as *Page 251 
follows: To the wife $15.000, and to each of the four girl children $5,000.
On a similar assignment, in Hines v. Roan, 230 S.W. 1070, we said:
"Plaintiff was given damages in the sum of $20,000 for the death of his wife and $15,000 for the death of his son. Appellant assigns error against these answers, on the ground that the amount assessed is excessive. Mrs. Roan was 26 years old, in good health, kept her house, and was faithful in the discharge of her duties as a wife. On authority of the recent holdings of our courts of appeal, we sustain the judgment for $20,000 for her death."
All of the recent Texas cases on this issue are digested by West Publishing Company in the Decennial Digests, and in the current volumes of the Southwestern Reporter, under the subject "Death," key-number 99 (4).
In Hines v. Mills (Tex. Civ. App.) 218 S.W. 777, the Texarkana court affirmed a judgment for $40,000 in favor of a widow and five minor children. The deceased husband and father was 38 years old, and was earning about $185 per month.
In Baker v. Fields (Tex. Civ. App.) 236 S.W. 170, Mr. Chief Justice Willson said:
"The assignment attacking the verdict and judgment as excessive also is overruled. There is nothing in the record indicating that the jury were influenced by `passion, prejudice, or other improper motive' in finding the amount they did, and we cannot say that amount is `manifestly excessive.' Hence the rule applicable would not warrant this court in substituting its judgment for that of the jury and trial judge as to the sum which would compensate defendants in error for the loss they incurred by the death of their son. Railway Co. v. Dorsey, 66 Tex. 148, 18 S.W. 444; Texas Electric Co. v. Whitmore, 222 S.W. 644; Railway  Co. v. Dodd,167 S.W. 238; Railway Co. v. McGraw, 55 S.W. 756;  Railway Co. v. Olmstead, 56 Tex. Civ. App. 96, 120 S.W. 596; Railway Co.  v. Blalack, 128 S.W. 706; Railway Co. v. Greb, 63 Tex. Civ. App. 78,  132 S.W. 489; Railway Co. v. Neal, 140 S.W. 398; Freeman v. Grashel,  145 S.W. 695; Railway Co. v. Hynes, 21 Tex. Civ. App. 34, 50 S.W. 624.  `We are not,' as the Supreme Court said they were not, in the case first  cited, `better prepared for judging what is a proper verdict in such case than any well qualified juror.'"
There is nothing in the record indicating that the jury were influenced by an improper motive in reaching their verdict in this case. There is nothing to indicate that all of them were not well qualified jurors. A verdict for $15,000 in favor of Mrs. Harrington does not seem to be out of proportion to the judgment for $20,000 in favor of the husband for the death of his wife, which we approved in the Roan Case, supra. We cannot say that $5,000 for each of the four minor girl children is excessive. Possibly this represents more than they might have received from their father's weekly wages had he lived and received the usual promotions. But that was not the full measure of their recovery. They were entitled to recover for the value of the services which he might and would have rendered in training and educating them. At the time of his death Harrington was a poor man, earning a small salary, but he was young, only 31 years old, sober and industrious in his habits. Such traits of character are usually rewarded. It would seem that he had every expectation of being promoted and of earning more money. All of these elements of recovery were before the jury. The amount of recovery was peculiarly a question for their decision, and, as said by our Supreme Court in the case above cited by Judge Willson:
"We are not better prepared for judging what is a proper verdict in such case than any well-qualified juror."
The assignment is overruled, and it is our order that the judgment of the trial court be in all things affirmed.